Opinion by

Hastings, C. J.
It is not necessary in a bill in chancery to foreclose a mortgage to make the note, for the payment of which the mortgage was executed, a part of the bill. It is sufficient to produce the note at the hearing, ready to be canceled, if required, as was done in this case. If the note has been negotiated, it is a matter to be set up in the defence. Although the mortgage is an incident to the debt, it is an independent contract of a higher grade, and can be foreclosed although a suit is pending at law for a judgment on the note. The court will protect the party, however, from a second payment of the debt; and when the debt is paid, will see that satisfaction is entered of record of both causes of action, if necessary.
Decree affirmed.